Case 1:19-cv-20498-MGC Document 1 Entered on FLSD Docket 02/06/2019 Page 1 of 11




                              U NITED STA TES D ISTRIC T CO UR T
                              SO U TH ER N DISTR IC T O F FLO R ID A
                                           M IA M I D IV ISIO N


   JU AN FI,O RES
          Plaintiff


                                                        CA SE #:
                                                                       FILED BY                       D.
                                                                                                        C.
   I-VN V FUN DIN G L1,C
                                                                            FE8 ûs 2219
   RESURG EN T CA PITA L SERV ICES L.P                                       ANGEUA E.
          D cfendant
                                                                            suDE.nxoFuFls.k.
                                                                            c,
                                                                                           lsoaue
                                                                                              '
                                                                                              cAcM,
                                                                                            -MI
                                                                                                  '
                                                                                                  c

                                             CO M PLA INT
   PlaintifllJuan Flores,ilzdividually,hereby suesDefendantsLVNV FUNDING LLC and
   R ESU RG EN T C APITA L SERV ICES 1,.P and alleges;


                                  PR ELIM IN A R Y STA TEM EN T
         1.Thisisanaction fordamagesandinjunctivereliefbroughtbyPlaintiffagainst
   DcfendantsfordamagesforviolationsoftheFairDebtCollection PracticesAct(FDCPA)15USC
   j1692et.seq,fordamagcslbrviolationoftheFairCreditReportingAct(FCRA)15USC j
   1681b etscq.and fordam agesforviolation ofthe Florida Consum erCollection PracticesA ct
   IFCCPAIFLA STAT j559(PartVI).
          2.Plaintiffcontendsthatthe Collection Com pany Defendantshave violated such laws by
   attcm pting to collectan alleged debt


                                  JUR ISD IC TIO N AN D VE NU E
         3.JurisdictionofthisCourtarisesunder15U.S.C.jl681p,j169211(d),Fla.Stat.
   j47.051,andsupplementaljurisdictionexistsforthestatelaw claimspursuantto28U.S.C.
   j1367.


                                                    1
Case 1:19-cv-20498-MGC Document 1 Entered on FLSD Docket 02/06/2019 Page 2 of 11




          4.Venueisproperpursuantt028U.S.C.j1391bandFla.Stat.j559.77.Vcnueinthis
   Districtisproperinthatthe Plaintiffresideshere,the Defendantstransactbusinesshere,and the
   conductcom plained ofoccurred here.
          5.Thisisan action fordam ages,which may exceed $7,000.00


                                              PA R TIES
          6. Plaintiff,JU AN FLO RES,isa naturalperson and isa residentofthe State ofFlorida.
          7.llpon inform ation and belief,D efendant.RESl;RG EN T CA PITA L SERV ICES L.P.
   (RESURGENT)isadebtcollectorasdefincdby 15 USC 1692a(6),afurnisherofinformation
   as defined by 15 USC 1681 s-2 a userofinform ation asdefined by 15 USC 1681 m and a foreign
   I,im ited Partnershipauthorized to do busincssin thc State ofFlorida with itsm ain officc at55
   Beattie Place SU ITE 110GR h'h'N V ll-l-E,SC 29601.
   8.lqponint-
             ormationandbelief,Detkndant,LVNV FUNDING LLC (LVNV)isadebtpurchaser
   andcollectorasdetinedby 15IJS(.
                                 >
                                 ,1692a(6),afurnisherofinfbnnationasdetsnedby 15USC
   1681 s-2 a user ofinfonnation asdefined by 15 U SC 1681 m and a forcign lxim ited l-iability
   Com pany authorized to do business in the State ofFlorida w ith itsm ain office at6801 S.
   Cim arron Road Stlite 424-.1LA S V EGA S,N V 89113
                                    FA C TUA L A LLEG A TIO N S
          9.Plaintiffis a naturalpcrson allcgcdly obligated,to pay a debtasserted to be owcd or
   due acrcditor.
   10.Plaintifps alleged obligation,ow ed ordue,or asserted to be ow ed ordue a creditor,arises
   from atransactioninwhichthemoney,property,insurance,orservicesthatarethesubjectofthe
   transaction w ere incurred prim arily tbrpersonal,fam ily,orhousehold purposes.
   l1.O n oraround June 15,2017 RE'SUR GEN T sentplaintift-a letterinform ing him ofthe transtkr
   ofan allcgcd Plaintiff s ûtaccount''to LV NV .RESURG EN T stated in thc letterthatitwasûtthe
   m asterservicer''ofthe alleged ûtaccount''forD efendantLVN V
   12.O n oraround June 20,20l7 CR ED IT ON E BA N K N A sentPlaintiffa letterinform ing him
   ofthe sale ofan alleged Plaintiffs i:account''to LV N V .
   13.On July 13,2017 Plaintiffscntavalidation letterto DefendantRESURGEN'I'by Ccrtificd
   M ail# 7016-2710-0000-9686-4009.



                                                   2
Case 1:19-cv-20498-MGC Document 1 Entered on FLSD Docket 02/06/2019 Page 3 of 11




    14.On oraround Septem ber27,2017 RESURGEN 'I'sentPlaintiffaletterattempting tocollect
   an alleged debt.
   15. OnoraroundOctober5,2017RESURGENT sentPlaintitx
                                                    fanew (2''d)letterattem ptingto
   collectan alleged debt.
    l6.OnoraroundNovember14,2017RESURGENT sentPlaintiffanew (3rd)letterattempting
   to collectan alleged debt.
    17.OnoraroundJanuary31,20l8RESURGENT sentPlaintiffanew (4th)letterattemptingto
   collectan alleged debt.said letter included also the 30 days V alidation N otice required by the
   FD CPA .
    18.On February 2ls2018 Plaintiffsenta validation letterto D efendantRESU RGEN T by
   Certiûed M ail# 7017-2620-0000-6959-3179.l-etterasked RESLJRG EN T specific inform ation
   aboutthc alleged accountitw as trying to collcct.
    l9.On oraroundApril22,20l8R'
                               ESURGENT sentPlaintift-anew (5th)letterattemptingto
   collectan alleged debtand t-irstlettersince second requestforvalidation.
    20.O n July 17,20l8 Plaintiffsenta validation letterto DefendantLVN V by Ccrtified M ail#
   7016-2710-0000-9686-4143-4146.
   2l.On July 17,2018 Plaintiff'senta validation letterto TRU EA CCO RD by Certified M ail#
   7017-2620-0000-6959-3216.
   22.O n July 19,2018 at4.49 pm TR UEA CCOR I) sentPlaintiffan em ailto Plaintiffattem pting
   to collectan alleged debt,allegedly belonged to LVNV.
   23.O n Fcbruary 21,2018 Plaintiffsenta validation letterto D efendantRESU RG EN T by
   CertifiedM ail# 7017-2620-0000-6959-3179.
   24.()noraroundSeptember12,2018RESURCIENT sentPlaintiffa2new (6thand7th)letters
   attem pting to collectan alleged debtand second and third lettersince second requestfor
   validation.
   25.IlcfendantsR ESURG EN T and I-V NV has failcd to validate the alleged debtthey are trying
   tocollect.Det-
                endantsneverstoppedcollectingasrequiredbytheFDCPA 1692g(B).
   26.Defendantsarefurnishersofinformationgoverned bytheFCRA,15U.S.C.j 1681s-2.
   27.Onoraround Octobcr22,2018,Plaintiffsenta disputeletterto Experian,Equifax and Trans
    Union(collectivelythelkconsumcrrcportingagencies''orthekGCRAs'')afterfindingentitiesthat
   he was unfam iliarw ith in the reports.
Case 1:19-cv-20498-MGC Document 1 Entered on FLSD Docket 02/06/2019 Page 4 of 11




   28.Plaintifffound afterexam ination ofhisEXPERIAN consumercreditreportthatDefendant
   RESUR GEN T had pulled Plaintifp sconsum crcreditreporton;July 26,2017
         29.A sdescribed in the FTC Reportofluly,
   201l(https'
             .//w wv.ftc.gov/sites/defatllt/ûles/documents/reports/4o-years-experience-fair-credit-
   repodinx-act-ftc-staff-repod-sum nlarv.-intep retations/llo7zofcrareport.pdf),è.sinceitsinitial
   passagein 1970,theFederalTradeCommission(tTTC''oriicommission'')hasplayed akeyrole
   in theimplem entation,oversight,cnforcementpandinterpretation ofthe FCRA.l nderthe
   ConsumerFinancialProtection Actof2010(ttCFPA'')5theF'l-C retainsitsenforcementrolcbut
   w illshare thatrole in m any respects with the new ly createdconsum erFinancialProtection
   Bureau(iiCFPB'')''
         30.The 17'1'C,in said Report,sharestheirinterpretation ofthe law ontûperm issible purpose''
   in aclearand unm istakablemannerbackedby 40 yearsofexperience.
         31.First,the FTC and laterthe C FPB detined çlcreditor''as follow s;
            ticreditorf'çtm eansany person who offersorextendscreditcreating a debtorto whom
   adcbtisowed,butsuch term doesnotincludeany person totheextentthatthat
   pcrson receives an assignm entortransferofa debtin defaultsolely forthe purpose
   offacilitating collection ofsuch debtforanother''
         32.The FTC also stated creditors can have a perm issible purpose to accessa consum er's
   creditfile.lIowever,debtbuyers,such as I-V NV and/orRESU RG ENT arc notcreditors since
   (1)theyhavencverextendedcreditoftheConsumer,(2)theyareassigned ortransfen'edthcdebt
   throughpurchase,and(3)theyarecollectingontheirownbehalfratherthan thecreditor.
   33.Som e debtcollectors are perm itted to accessa consum er's file.A collection agency,
   detective agency,private investigator,orattorney can have a perm issiblc tûcollection''purpose
   underthissection to obtain a consumerreporton aconsum erforusein obtaining paym entofthat
   consum er'saccounton behalfofacreditor.ThatdoesnottitLVNV ,LVNV isnotacreditor.
   34.DefendantR ESU RG EN T used orobtain Plaintit'
                                                   f'sconsum erreportin behalfofl-v N v ;a
   debtbuyer
   35.IlefendantRESURGENT used orobtain Plaintiffsconsttm erreportforan imperm issiblc
   purposeand did notccrtifythepurposcthrough ageneralorspccificcertification.
   36.IlefendantRESU RG EN T accessed Plaintifpsconstlm erreportin attcm pting to collecton an
   alleged accountthatPlaintiffdid nothave.

                                                   4
Case 1:19-cv-20498-MGC Document 1 Entered on FLSD Docket 02/06/2019 Page 5 of 11




   37.Afterfurtherexaminaticm Plaintiffdiscovered thatDefendantLVNV hasharmed the Plaintiff
   by reportinga disputedaccountin hiscreditfileswith CllA s.
   38.LV N V reported a collection accountto the nationalCllA s.
   39.Plaintiffdisputed the alleged accounton October22,2018.
   40.On inform ation and belief,each CRA thcn fbrw arded the disputesto LV N V through the
   creditindustry'skke-oscar''system and in responseto thcdispute,I-VNV simply respondcd that
   ithad Ktverified''thatthealleged aeeountbelonged to itand wasowed by thePlaintit'
                                                                                   f.
   4 l.On inform ation and belief,LV NV standard procedure forreceiving and processing consum er
   disputesisto do so entirely by autom ated response.ltdoesnotconducta substantive
   investigation.lwiterally nothing is done to investigatc any dispute.
   42.C,VNV also kncw when itrcccived Plaintiff'sdisptlte thatitdid nothave any underlying
   docum ents-card mem beragreements,signed applications,creditcard statem ents,ctc.-to support
   the alleged debt.LV N V only law fuloption w asto delete thetradeline.
   43.LV N V had actualknow ledge thatthis is whatthe FCR A required-a ktm eaningfulsearching
   inquiry''and thatLVN V could notreportort'vcrify''the accounttradcline to the C RAS w hcn it
   lacked underlying docum entation.
   44.In 2000,the FederalTrade Com m ission held thatthe FCRA barred a debtbuyerfrom
   ttverifying''a tradeline disputed by a consum erw hen itdid notpossessthe originaldocum ents.
   'rhcF'l'C enteredintoaConsentDecreewithPcrformanceCapitalM anagementlnc.(1àCM ),a
   dcbtbuyerandf-urnisherofcreditinformationsubjecttoj 1681s-2.AmongtheFTC'S
   allegationsw asthatupon recciving a Cl)V form from a CRA ,ttitis the practice ofPCM to
   comparc thename,address,and inform ation in PCM 'Scom puterdatabasewith theinformation
   provided on each consum erdispute veritication tbrm .W here the tw o m atches,PCM reportsthat
   ishasverified asaccuratetheinformation in itstile''
   45.'rhe FTC alleged thattiverifying inform ation in thc colnputerized PC M files docs not
   constitutean ûtinvestigation''forpurposesofsection 1681s-2(b13)''Thc F'l'C'sConsentDecree
   remediedthisnoncompliancewith 1681s-2(b)withentryofthefollowingiqjunctionenjoining
   PCM from :
   failingto properly investigateconsumerdisputes,asrequired by Section 623(b)
                                                                             .oftheFair
   Credit ReportingAct,15U.S.C.# l681s-2(b),whenconsumerreportingagenciesrefer
   disputestothedefendantpursuanttoSection611(a'
                                               )(2),15U.S.C.# 1681i(a)(2).lnordcrto

                                                    5
Case 1:19-cv-20498-MGC Document 1 Entered on FLSD Docket 02/06/2019 Page 6 of 11




   complywith Section623*)whenaconsumerdisputestheaccuracyofinformationreportedby
   thedcfendantto aconsumerreporting agency,defendantshalleitherverify the information with
   theoriginalaccountrecordswithin the tim eperiod settbrth in the FairCreditRepol-ting Actor
   take a11necessary stepsto delete the infonuation from the files ofallconsum erreporting
   agencies to w hich the inform ation w as reported.ln any situation w herc the defendanteithcr
   knowsthatno originalrecordsexist,orisinformed by theoriginalcreditorthatno recordsexist,
   the defkndantshall,w ithin tlve business days afterreceiving the consum er disputesnotify a1l
   consum erreporting agencies to w hich the inform ation hasbeen provided thatthe inform ation is
   to be deleted from the 151e ofthe consum crwho hasdisputed the accounti..
    ConsentD ecree Order,Section 11
   46.LVN V did notpcrform a reasonablc reinvcstigation and know ingly and w illfully continued
   to furnish unverified.derogatory and inaccurate inform ation to the CRA S since Novem ber 19,
   20l8 to the present.
   47.D iscovery ofviolations broughtforth herein occurred on October22,2018,and are w ithin
   thcstatutcoflimitationsasdefined inF.C.R.A 15U.S.C.j1681p.
   48.DefcndantLVNV and RESURGENT failed to validatealleged debtand continue its
   collection attem ptsand LVN V continue reporting itto the CR As.
   49.Plaintiff sentnoticesto D efendants RESU RGEN T and LVN V oftheirviolations ofthe
   FDCPA ,FCCPA and FCRA .Thisis/w assentin an effol'tto m itigate dam ages and reach a
   settlem entfortheirviolationsofFederaland StateLaw.Defendantsignored Plaintiff'sNotices.


                                              C O UN T l
     VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT (FDCPA),15U.S.C.
                j1692 BY DEFENDANTS RESURGENT AND LVNV
   50. Plaintiffallegesand incom oratesthe inform ation in paragraphs 1 through 49.
         51.PlaintiffisaconsumerwithinthemeaningoftheFDCPA,15U.S.C.jl692a(3).
         52.'l'hePlaintiffhasbeenthesubjectofcollectionactivityarisingfrom anallegedand
   non-cxisting Consumerdebt.
      53.DefendantsaredebtcollectorswithinthemeaningoftheFDCPA,15IJ.S.C.j1692a(6).
        54.DefendantsRESURGENT andLVNV violated j1692eandj1692e(10),bytheuseof
   any falsc,deccptive orm isleading representation orm eans in connection with the collection of

                                                   6
Case 1:19-cv-20498-MGC Document 1 Entered on FLSD Docket 02/06/2019 Page 7 of 11




   an alleged dcbt.By falsely rcprcsentingdirectly orindirectly,exprcssly orby im plication thatthe
   collection ofthe alleged debtw as m adc afterreview ing ûtaccountleveldocum entation''.
         55.DefendantsRESURGENT and L'
                                     VNV ptllled plaintiffscreditreportand reported a
   tradeline in an attem ptto collectan alleged debtknow ing thatthey were notin possession ofany
   ùtaccountleveldocum entations''to provc theircase.The actofm isrepresenting the legalstatusof
   anallegcdandnon-existingdebtisaviolationofjl692e(2).
         56.DefendantsRESURGENT andLVNV violated j1692e(5),bythreateningtotakeany
   action thatcannotlegally betaken orthatisnotintended to betaken when they pulled plaintiffs
   creditreportand reported a tradelinc underfalse pretenses,attem pting to collcctan alleged and
   non-existing debt.
   57.DefendantsRESURGENT andLVNV violated j1692e(8)whentheythreatenor
   com m unicate false creditintbrm ation to the CRA 's.
    58.DefendantsRESIIJRGENT andLVNV violated j 1692 f,whentheyusedunfàirmeansto
   collectorattem ptto collectthe alleged debt
         59.DefendantsRESURGENT andLVNV violated j1692 $-(1),when theyattemptedto
   collectan am ountnotatlthorized by theagreementorperm itted by law.Defendantshavefailed
   to provide the agreem entor contractthatproved the alleged debt.
         60.DetkndantsLVNV violated j1692g.whenitfailedtosenda30 dayvalidationNotice
   within 5daysofreportingalleged trade-linewith 'rransUnion and Experian.
         61.DcfendantsRESURGENT andLVNV violatedj1692g(b);collectormustcease
   collcction effortsuntildebtisvalidated.Plaintiffrequested validation atleasttwo tim es.
   Dcfendants failcd to validate and continue w ith their collection efforts.
         62.A sa resultofthis conduct,action and inaction ofD efendants,the Plaintiffsuffered
   actualdam ages including w ithoutlim itation,by exam ple only:loss ofcredit.dam age to
   reputation,em barrassm ent,hum iliation and othcrem otionaland m entaldistress
       W IIEREFORE,PlaintiffdemandsjudgmentfordamagesagainstDefendantsRESURGENT
   and LVN V and actualorstatutory dam ages,and punitive dam ages,attorney'sfeesand costs,
   pursuanttoFla.Stat.j559.77.

                                               CO UN T 11
Case 1:19-cv-20498-MGC Document 1 Entered on FLSD Docket 02/06/2019 Page 8 of 11




   VIOLATION OF THE FAIR CREDIT REPORTING ACT IFCRAI,15 U.S.C.j1681s-2(b)
                                     BY DEFE ND A N T L VN V
         63.Plaintiffallegesand incorporatesthe infonnation in paragraphs lthrough 62.
   64.PlaintiffisaconsumerwithinthemeaningoftheFCRA,15U.S.C.j1681a(c).
       65.DefendantlxvN v isa furnisherofinform ation within thc m eaning ofthe FCRA ,l5
   U.S.C.j1681s-2andauserofinformationasdefinedby 15USC 1681m.
         66.On one occasion w ithin the two yearspriorto the tiling ofthis suit,by exam ple only
   andwithoutlimitations,LVNV violatedtheFairCreditReportingAct,15(J.S.C.j 1681s-2(b)
   by failing to fully and propcrly investigatethePlaintift-'sdisputeregarding the alleged account,
   and/or by reporting inaccurately the resultsofsuch investigation.
         67.A s a resultofthisconduct,action and inaction Ot-I-VN V ,the Plaintiffsuffered actual
   dam ages including w ithoutlim itation,by exam plc only:lossofcrcdit,dam age to reputation,
   em ban-assm ent,hum iliation and otherem otionaland m entaldistress.
         68.LVNV'Sconduct,action and inactionswere willftll,rendering itliabletbrpunitive
   damagesin anamounttobcdetermined bytheCourtpursuantto 15U.S.C.j1681n.lnthe
   alternative,LVNV wasnegligent,entitlingthePlaintifftorecoverunder15U.S.C.j1681o.
            W HEREFORE,Plaintit-
                               fdemandsjudgmentfordamagesagainstDefendantLVNV and
   $1a000.00 foractualorstatutory dam agesperviolation,and punitive damagessattorney'sfees
   and costs,pursuantto 15 U.S.C.jl68lnand j16810.
                                                 C O U N T llI
            VIOLATION OF THE FAIR CREDIT REPORTING ACT (FCltA),15 U.S.C.j
                               1681 BY D EFEN DA N T R ESIJR G EN T
   69.Plaintiffalleges and incorporatesthe inform ation in paragraphs l through 68.
         70.PlaintiffisaconsumerwithinthemeaningoftheFCRA,l5U.S.C.jl681a(c).
   71.Expcrian and Transunion arecreditreportingagcncieswithintlzem caning ofthe FCRA,15
   U.S.C.j168la(9..
   72.DefendantRESURGENT isafurnisherofinfonuation within them eaning ofthe FCRA,15
   IJ.S.C..jl681s-2.
   73.15U.S.C.j 168lb(9 providesapersonshallnotuseorobtainaconsumerreportforany
   purpose unless:
          (1)     theconsumerrcportisobtainedforapurposeforwhichtheconsumerreportis

                                                   8
Case 1:19-cv-20498-MGC Document 1 Entered on FLSD Docket 02/06/2019 Page 9 of 11




          authorized to bc furnished underthissection'
                                                     ,and
          (2)    thepurposeiscertifiedin accordancewithsection 1681eofthistitlebya
   prospective userofthe reportthrough a generalor specific certification.
   74.TheFCRA,15IJ.S.C.j 168lbdefinesthepermissiblepup osesforwhichapersonmay
   obtain a consumercreditreport.
       Suchpermissiblepurposesasdefincdby 15U.S.C.j1681baregenerally,ifthcconsumer
   m akes application forcredit,m akes application forem ploym ent,forunderw riting ofinsurance
   involvingtheconsum er,()risoffered abonatideofferofcreditasaresultofthe inquiry.
   76.Plaintiffhas ncverhad any business dealings orany t'accounts''w ith,m adc application for
   creditfrom .madeapplication foremploym entwith,applicd forinsurance from ,orreceived a
   bona t'
         ide offerofcrcditfrom the DcfendantRESURG EN 'I'.
   77.Plaintiffneverhad any t'accounts''w ith DefendantRESU RGEN'I-.
   78.The FCRA providesa specit-
                               ic,narrow definition ofthe term aecount,w hich encom passes
   only;:'adem and depositssavingsdeposit,orotherassetaccount(otherthan an occasionalor
   ineidentalcreditbalanceinanopenendcreditplanasdefinedin g15LJ.S.C.j 1602U*)1),as
   describcdinregulationsofthcBureau gofConsumerFinancialProtection),establishedprimarily
   forpersonal,family,orhouseholdpurposes''15U.S.C.j1693a(2).     ,seeid.j 1681a(r)(4)
   (incorporatingdetsnition ofidaccount''setforthinElectronicFundsTransfer
          Act)
   79.DefendantRESURGENT obtained theExperian consum ercreditreportofthePlaintiffwith
   no permissiblepurposeinviolationoftheFCRA,15U.S.C.j168lb.
    80.'I'hcactionsofDefendantRESURGEN'
                                      I'obtaining theconsumercreditreportofthe Plaintiff
   withnopermissiblepurposeorPlaintitrsconsentwasawillfulviolationofFCRA,l5I.
                                                                            J.S.C.j
                                                                                  .-
   l68lb and an egregious violation ofPlaintiff'srightto privacy.
   8l.Atnotim cdid PlaintiffgivehisconscntforRESURGENT to acquirehisconsumercredit
   rcportfrom any creclitreporting agency.
   82.R ESIJRG EN T w illt-ully and negligently violated the FCRA . D efendantviolations include,
   butare notlim ited to the tbllow ing:
           a)DefendantRESURGENT willlkllyviolated 15U.S.C.j168lb (9 byobtaining
   Plaintiff'sconsumerreportwithoutapermissiblepurposeasdefinedby15 U.S.C.j1681b.


                                                  9
Case 1:19-cv-20498-MGC Document 1 Entered on FLSD Docket 02/06/2019 Page 10 of 11




           (b)DclkndantRESURGEN'I'negligentlyviolated l5U.S.C.j1681b(9 by obtaining
   Plaintift'sconsumerrcpol'
                           twithoutapermissiblepurposeasdefinedby15U.S.C.j1681b.
    83.A sa resultofthis conduct,action and inaction ofD efendantRE SU RG EN T,the Plaintiff
    suffered actualdamagesincluding withoutlim itation,by exampleonly:lossofcredit,dam ageto
    reputation,embarrassm ent,hum iliation and otherem otionaland m entaldistress.
           W I-
              IEREFORE,PlaintiffdemandsjudgmentfordamagesagainstDcfendant
    RESURGENT and $1,000.00 foractualorstatutory damagesperviolatiom and ptlnitive
    damages,attorney'sfeesandcosts,pursuantto 15IJ.S.C.j1681n.

                                                   CO UN T IV
              V IO LA TIO N O F FLO RID A CO N SU M ER CO LLECT IO N PR AC TIC ES A CT
       (FCCPA)FLA STAT j559(PartVI)BY DEFENDANTS RESURGENT AND LVNV
    84.Plaintiffallegesand incorporatesthe infol-m ation in paragraphs lthrough 83.
    85.Plaintiffisaconsumerwithinthemeaningofj559.55(2).
    86.DefcndantRESURGENT andl-vNvaredcbtcollectorswithinthemcaningofj559.55(6).
    87.'rhe Florida ConsumerCollection PracticesAct(the LtFCCPA'')isa laudablelegislative
    attem ptto curb w hatthe Legislature evidently tbund to be a seriesofabuses in the area of
    debtor-creditor relations.''H arrisv.BeneficialFinance Com pany ofJaeksonville,338 So.2û1
    196,200-201(Fla1976).TheFCCPA istobeconstrued inamannerthatisprotectivcofthe
    consumer.SeeFla.Stat.j559.552(providing thatintheeventofinconsistencieswiththe
    FIICPA,thcprovisionthatismoreprotectiveofthedebtorprcvails).M oreovcr,ûtguqnlikethe
    FDCPA,thcLFCCPAIappliesnotonlytodebtcollectorsbuttoanypersonscollectinga
    consumerdebt.''InreHathcock,437B.R.696,704(Bankr.M .D.Fla.20l0)
    88.DefendantslkEsulkGEN'l-andLVNV violated j559.72(9)byclaiming,attemptingor
    threatcning to enforce adebtknowingthatthcdebtwasnotlegitimateorby asserting the
    cxistence oI
               'som eotherlegalrightknowing thattherightdoesnotexist.lletkndantshavefailed
    to provide accountleveldoctlm entation requested atleasttw ice by Plaintiff and instead continue
    w ith its collection attem pts.
    Ftlrtherm ore,II-VN V claim ed to have the legalrightto collectan alleged and non-existing debtof
    thc Plaintiff-when itkeptreporting sam c after Plaintifps disputc w ith the CR A's.



                                                    10
Case 1:19-cv-20498-MGC Document 1 Entered on FLSD Docket 02/06/2019 Page 11 of 11




                W HEREFORE,PlaintiffdemandsjudgmcntfordamagesagainstDcfendants
    RESUR GEN T and LVN V foractualorstatutory dam ages,and punitive dam ages,attorney'sfees
    andcosts,pursuanttoFla.Stat.j559.77.



                                   DEM AN D FO R JU RY TR IAL
    Plaintif-
            fherebydemandsatrialbyjuryofallissuessotriableasamatteroflaw.
    February 6,2019.
    Respectfully sub itt ,

  R= .
     = = =L=n    .-
                  .
    Juan F1 e
    8186 N W 114 131-
    M ED LEY FL 33178-2543
    ial
      B o46mftilgm ail.com




                                               11
